Citation Nr: 0530643	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-16 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) at a rate 
in excess of that authorized at an intermediate rate between 
38 U.S.C. § 1114 (l) and (m) ("l1/2" rate).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1964 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which denied the benefit 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's representative asserts that the veteran is 
bedfast most of the time, that he requires the use of a wheel 
chair or an electric cart for limited mobility, and that he 
is a continuing resident of a VA "nursing home care unit."  
Service connection is in effect for: multiple sclerosis (MS) 
with loss of use of both lower extremities, currently rated 
as 100 percent disabling; bladder dysfunction secondary to 
MS, currently rated as 60 percent disabling; weakness of the 
right upper extremity, secondary to MS, currently rated as 30 
percent disabling; weakness of the left upper extremity, 
secondary to MS, currently rated as 20 percent disabling; 
and, chronic constipation secondary to, and associated with, 
service-connected MS with loss of use of both lower 
extremities.  

The veteran is currently in receipt of SMC at a rate 
intermediate between that which is authorized by 38 U.S.C. 
§ 1114 (l) and that which is authorized by § 1114 (m), with 
the veteran warranting the "l" rate on account of the loss 
of use of both feet (see RO decision dated in May 1990), with 
entitlement to an additional "1/2 step" on account of 
additional, independent and permanent service-connected 
disability rated at least 50 percent or more disabling-
namely, the veteran's service-connected bladder dysfunction, 
secondary to MS, currently rated as 60 percent disabling.  

The veteran and his representative claim entitlement to SMC 
at a rate in excess of the "l1/2" rate-namely, at the 
38 U.S.C. § 1114 (r)(1) rate-on account of paralysis of both 
lower extremities (paraplegia) together with loss of anal and 
bladder sphincter control and the additional need for regular 
aid and attendance due to MS.  See 38 U.S.C. § 1114 (o) and 
(r)(1); 38 C.F.R. § 3.350 (e)(2), (e)(3), and (f) (2005).  

The veteran, however, has not been afforded a VA examination 
during the appeal period, and the evidence presently of 
record is conflicting as to whether or not the veteran has 
loss of anal and bladder sphincter control and whether the 
veteran is in need or regular aid and attendance.  While VA 
treatment records of April and August 2004 indicate that the 
veteran remains bed ridden for much of the day with an 
indwelling catheter due to a neurogenic bladder, he travels 
in an electric cart for lunch and dinner.  Significantly, 
while no bowel problems were noted in April 2001, treatment 
records of 2004 show that the veteran requires, "bowel 
hygiene" three times a week, with or without suppositories 
(the record is unclear) and that tap water enemas are 
occasionally given when the results of the bowel hygiene are 
poor.  See August 8, 2004 VA treatment record; compare April 
24 and April 28, 2004 VA treatment records.  A VA examination 
of the veteran is indicated in this case.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:  

1.  The VBA AMC should request and obtain 
all outstanding VA treatment reports, 
dated from January 2002 to February 2004 
(these records are not on file), and from 
August 2004 to the present.  The VBA AMC 
should obtained documentation confirming 
whether the veteran is a resident of a VA 
nursing care facility, or an at-home 
participant of a VA home care program, 
and the nature of the same.  

2.  The VBA AMC should arrange for the 
veteran to undergo all appropriate VA 
examinations to determine the current 
nature and extent of each of the 
veteran's service-connected disabilities: 
MS with loss of use of both lower 
extremities; bladder dysfunction 
secondary to MS; weakness of the right 
upper extremity, secondary to MS; 
weakness of the left upper extremity, 
secondary to MS; and, chronic 
constipation secondary to MS, and 
associated with service-connected MS with 
loss of use of both lower extremities.  

The examiner(s) should specifically 
determine whether or not the veteran has 
any paralysis of both lower extremities 
(paraplegia), beyond the feet, and/or any 
loss of anal and bladder sphincter 
control, whether or not any incontinence 
has been overcome under a strict regimen 
of rehabilitation of bowel and bladder 
training and other auxiliary measures.  A 
determination should also be made to as 
whether the veteran's current "bowel 
hygiene" regimen constitutes "training 
or other auxiliary measures" within 
38 C.F.R. § 3.350 (e)(2) and (e)(3).  

The examiner is also to determine whether 
the veteran is in need of regular aid and 
attendance, with consideration of the 
following factors: inability to dress or 
undress himself/herself or to keep 
himself/herself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability to feed 
himself/herself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from hazards 
or dangers incident to his/her daily 
environment.  See 38 C.F.R. § 3.352(a).  

The claims files must be provided to the 
examiner and consideration of such should 
be reflected in the examination report.  

In answering the above medical questions, 
the examiner should include reference to 
VA treatment records of April and August 
2004.  

The rationale for all opinions offered 
should be provided.

3.  Thereafter, in consultation with an 
appropriate VA physician, VBA AMC should 
determine whether, given the veteran's 
multiple service-connected disabilities, 
further examination(s) is warranted. If 
so, such examination(s) should be 
scheduled.  VBA AMC is reminded that the 
purpose of this remand is to determine 
whether the veteran's current "bowel 
hygiene" regimen constitutes training or 
an other auxiliary measures under 
38 C.F.R. § 3.350(e)(2), not withstanding 
(e)(3), and/or whether he has lower 
extremity paralysis beyond the feet, and 
whether he is rendered in need for care 
or assistance on a regular basis.  

4.  After undertaking any such 
development, the VBA AMC should 
readjudicate the claim of SMC at a rate 
in excess of that authorized at an 
intermediate rate between 38 U.S.C. § 
1114 (l) and (m) on a de novo basis-to 
include consideration of all of the 
pertinent evidence of record, 
particularly evidence received after the 
January 2005 supplemental statement of 
the case (SSOC).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim on appeal, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim of SMC 
at a rate in excess of that authorized at an intermediate 
rate between 38 U.S.C. § 1114 (l) and (m).  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


